--------------------------------------------------------------------------------


[uniontown.jpg]


AD CONSULT AND INVEST S.A.
St. Peterstrasse 1, CH-8022 Zürich, Switzerland


Attention:          Board of Directors


AMENDED ASSET ACQUISITION AGREEMENT


CENTRAL MONTANA HEATH PROSPECT – “THE MUSSELSHELL PROSPECT”

THIS AMENDED ASSET ACQUISITION AGREEMENT (the “AGREEMENT”) is dated for
reference as of the 5th day of April, 2011 (the “Effective Date”).

Dear Sirs:


This amended Agreement is being executed to evidence matters agreed to between
AD Consult and Invest S.A. (“AD Consult” or the “Corporation” also referred to
herein as the “Vendor”) whose business is the in the oil and gas industry and
which owns the Musselshell Prospect and all associated claims, licenses and
equipment (the “Asset”) as set out on Schedule A and B hereto and is the subject
matter of this Agreement, and Uniontown Energy Inc., (“Uniontown” also referred
to herein as the Purchaser) a public entity whose securities trade on the NASDAQ
OTCBB under the symbol “UTOG” whose business is in the acquisition and
development of specific oil and gas production and exploration properties. An
agreement relating to this transaction was originally entered into by the
parties on March 17, 2011. This agreement shall replace the original agreement
in its entirety. This Agreement sets out the terms whereby the Purchaser shall
acquire from the Vendor the Asset and any and all other benefits attached to the
Asset, from the Vendor on the terms set out herein.

(The Vendor along with the Purchaser are referred to herein as the “Parties” or
individually as each “Party” as the case may be).

This Agreement summarizes the Tangible Well Equipment in Schedule A together
with an overview of the intangible costs.

This Agreement is subject to Schedule B, the Assignment of Leases document and
attached list of leases known as Exhibit B and also the Affidavit of Oil and Gas
Title Research known as Exhibit A.

It is the intention of the Parties that this Agreement shall constitute the
formal closing agreement for the acquisition of the Asset. The Parties agree
that the Vendor shall continue the development of its current business and
operations regarding the Asset (the “Operations”) including providing the
Purchaser with all materials that it has or may acquire regarding the Asset and
Operations and which may be required by the Purchaser to close its side of the
Transaction, and Purchaser will execute all endeavours required to conclude its
obligations under this Agreement within the timeframe allocated which shall see
the closing occur on or before April 15th, 2011. The Parties will proceed with
the execution of the agreed terms through to close of the Transaction
expeditiously and in good faith.

--------------------------------------------------------------------------------


[uniontown.jpg]



1.

 

Representations and Warranties       1.1   The Purchaser represents and warrants
to the Vendor that:       (a)

The Purchaser has good and sufficient right and authority to enter into this
Agreement and the Transaction contemplated herein and to carry out its
intentions and obligations set out therein;

      (b)

The Purchaser has the capabilities to fully execute its obligations as set out
in this Agreement, and the Transaction contemplated herein; and

      (c)

The Purchaser was and remains duly incorporated under the laws of the
jurisdiction of its incorporation and is, with respect to the filing of annual
returns and the payment of fees required under the laws of this jurisdiction, in
compliance with such laws.


1.2   The Vendor represents and warrants to Purchaser that;       (a)

The Vendor has good and sufficient right and authority to enter into this
Agreement and the Transaction contemplated herein and to carry out its
intentions and obligations set out therein;

      (b)

The Vendor has the capabilities to fully execute its obligations as set out in
this Agreement, and the Transaction contemplated herein

      (c)

The Vendor was and remains duly incorporated under the laws of the jurisdiction
of its incorporation and is, with respect to the filing of annual returns and
the payment of fees required under the laws of this jurisdiction, in compliance
with such laws;

      (d)

The Vendor has the capabilities to fully execute its obligations as set out in
this Agreement, the Formal Agreement, and the Transaction contemplated herein;

      (e)

The Vendor has unencumbered ownership of the Asset, and all other ancillary
benefits thereto, registered or otherwise, including the Operations and all
other ancillary benefits thereto; and

      (f)

The Vendor shall continue to carry on its business in the manner in which such
business has and will be carried on and will maintain the protection of the
Asset and any business relationships during the time leading up to the Closing
of the Transaction and continuing on post Closing.


2.

Formal Agreement and Capitalization

2.1                      The Transaction is subject strictly to the terms
contained herein unless additional or amended provisions are set out in a
further agreement.

2.2                      The Parties agree that the Purchaser shall purchase the
Asset from the Vendor for a total purchase price of 10,000,000 restricted shares
of the common stock of the Purchaser as well as the option to acquire an
additional 10,000,000 common shares at $3.00 per share for a period of 5 years
(the “Purchase Price”). The Vendor shall retain full title to the Asset until
final payment however, the Purchaser shall be entitled to further the operations
at its discretion.

--------------------------------------------------------------------------------


[uniontown.jpg] 


2.3                      Upon execution of the Agreement, the Purchaser shall
also post whatever Bonds are required and take out any insurance required at the
direction of the Vendor.

2.4                      The Parties acknowledge and agree that it is their
intent to structure the Formal Agreement and Transaction so as to qualify under
any tax-free reorganization descriptions pursuant to the provisions of any
applicable country taxation codes if at all possible.

2.5                      It shall be the obligation of Vendor to provide clear
and clean title to the Asset, the Operations and any ancillary benefits or
rights thereto, to the Purchaser concurrent with final closing of the
Transaction (the “Transfer”).

3.

General

    3.1 Time and each of the terms and conditions of this Agreement shall be of
the essence.     3.2
This Agreement shall only be assignable by either Party with prior written
consent by the opposite Party.

3.3                      This Agreement constitutes the entire agreement between
the Parties in respect of the matters referred to herein and there are no
representations, warranties, covenants or agreements, expressed or implied,
collateral hereto other as expressly set forth or referred to herein.

3.4                      No alteration, amendment, modification or
interpretation of this Agreement or any provision of this Agreement shall be
valid and binding upon the Parties unless such alteration, amendment,
modification or interpretation is in written form executed by both of the
Parties hereto.

3.5                      The Parties shall execute and deliver all such further
documents and instruments and do all such acts and things as either Party may
reasonably require in order to carry out the full intent and meaning of this
Agreement.

3.6                      Any notice, request, demand and other communication to
be given under this Agreement shall be in writing and shall be delivered to the
Parties at their respective addresses first above-written or to such other
addresses as may be given in writing by the Parties in the manner provided for
in this paragraph and shall be deemed to be delivered on the date of actual
delivery.

3.7                      This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective heirs, executors, administrators,
successors and assigns.

3.8                      This Agreement and the Formal Agreement shall be
subject to, governed by and construed in accordance with the laws of the
Province of British Columbia or such other agreed jurisdiction. Jurisdiction and
venue shall reside in the Province of British Columbia or such other agreed
jurisdiction.

3.9                      This Agreement may be executed and sent by fax and in
counterpart, as is deemed necessary to carryout the execution of this Agreement,
each of which will be deemed an original, but all of which taken together will
constitute one and the same instrument.

--------------------------------------------------------------------------------


[uniontown.jpg]


IN WITNESS WHEREOF this Agreement has been duly executed by the parties on the
day and year first above written.

SIGNED, SEALED AND DELIVERED BY   SIGNED, SEALED AND DELIVERED BY VENDOR:  
PURCHASER:       AD Consult and Invest S.A. per:   UNIONTOWN ENERGY INC. per:  
          /s/ Corserve S.A.   /s/ Darren Stevenson Authorized Signatory  
Authorized Signatory             Corserve S.A.   Darren Stevenson Name of
Signatory   Name of Signatory       Corporate Director   President Title of
Signatory   Title of Signatory       Date: April 5, 2011   Date: April 5, 2011


--------------------------------------------------------------------------------


[uniontown.jpg]


SCHEDULE “A”


SUMMARY OF TANGIBLE WELL EQUIPMENT
ON THE #1 MONTANA
MUSSELSHELL COUNTY, MONTANA


 

1. 8000' of 2 3/8 J55 tubing $ 32,000 2. 1 - 2 3/8 seating nipple   100 3. 1 -
model R 4 1/2" x 2 3/8 packer   2,000 4. 1 - 2000# Larkin well head 4 1/2" x 2
3/8"   700, 5. 1 - 2 3/8 2000# full open valve   500 6. 2 - 6" x 2" threaded
nipples   20 7. 2 - 2000# valves   200, 8. 1 - 8 5/8" x 4 1/2" braden head   900
9. 1 - 2" bull plug   20 10. 1 - 600# valve (on braden head)   60, 11. 8000' of
11.6# 4 1/2" casing in hole (est. 3000 feet salvageable@ $11/ft)   33,000 12. 4
- rig anchors   50



Total value of tangible equipment $ 68,550.00 Total value of intangible costs
thru Heath formation   463,000.00 Total tangible and intangible values before
perforating the Heath $   531,550.00

Acreage values over the last 18 months are represented by “big block” sales. EOG
is believed to have paid $85/ acre. Cabot is estimated to be in the same range.
Triple Crown has sold three large blocks and their asking price was $100/ acre.
Longshot Oil sold a Heath play on the Devils Basin anticline for $50 per acre. A
large Heath lease block is available in the Lewistown area for $100/ acre.

It must be kept in mind that the new owner must acquire a bond and be
responsible for any cleanup and backfill of the pit, plus plugging. Salvage of
the casing may pay for this but this will remain an open number. Funds should be
set aside to cover any service fees, ;plugging and abandonment.

--------------------------------------------------------------------------------


[uniontown.jpg]


Schedule B

Exhibit B



ASSIGNMENT OF OIL AND GAS LEASES



     THIS ASSIGNMENT OF OIL AND GAS LEASE(S) (“Assignment”), dated the 16th day
of March, 2011, is from (“Assignor”) AD CONSULT AND INVEST S.A. (“Assignor”) to
UNIONTOWN ENERGY INC.(“Assignee”).

For $10.00 and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor does hereby sell, assign,
convey, and quitclaim unto Assignee, subject to the terms, conditions and
provisions hereof, all of its right, title and interest in and to the oil and
gas leases described on Exhibit “A”, attached hereto and made a part hereof,
(the “Leases”).

TO HAVE AND TO HOLD the leases unto Assignee, its successors and assigns
forever.

This Assignment is made by Assignor and accepted by Assignee expressly subject
to the following terms and conditions:

  1.

Assignor, hereby reserves an overriding royalty equal to the difference between
exiting lease burdens and twenty five percent (25%) of all oil, gas, or other
hydrocarbons produced, saved, and marketed from the Leases proportionately
reduced to the working interest assigned herein, including any extensions or
renewals thereof that occur within two years of lease expiration. It is the
intent of this Assignment to deliver to Assignee a seventy five percent (75%)
net revenue interest on all Leases assigned. In addition Assignor shall have a
20% carried working interest in and to all drilling, completing, and other
operations related to the development of the acreage.

        2.

THIS ASSIGNMENT IS MADE WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED OR
STATUTORY; EXCEPT THAT ASSIGNOR WARRANTS TITLE TO THE LEASES FROM AND AGAINST
ALL PERSONS CLAIMING BY, THROUGH AND UNDER ASSIGNOR, BUT NOT OTHERWISE.



--------------------------------------------------------------------------------



[uniontown.jpg]



  3.

Assignee assumes and agrees to pay, perform, and fully discharge all claims,
costs, expenses, liabilities and obligations accruing or relating to the owning,
development, exploring, operating or maintaining of the Leases relating to
periods after the Effective Date hereof.

        4.

Unless provided otherwise, all recording references in the Exhibits hereto are
to the official real property records of the county in which the Leases are
located.

EXECUTED the 5th day of April, 2011.


AD CONSULT AND INVEST S.A.


BY: /s/ Conserve S.A.___________________________________


TITLE: __Director_________________________________

--------------------------------------------------------------------------------

[exhibit10-4x8x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-4x9x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-4x10x1.jpg]

--------------------------------------------------------------------------------